  Case 20-12453        Doc 51  Filed 07/14/20 Entered 07/15/20 07:06:27               Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )               BK No.:     20-12453
                                              )
BHF CHICAGO HOUSING GROUP B                   )               Chapter: 11
LLC (ICARUS)                                  )
                                                              Honorable Jack Schmetterer
                                              )
                                              )
               Debtor(s)                      )

             ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT OF
                    HILCO REAL ESTATE, LLC AS REAL ESTATE BROKER
        This matter came before the Court on the application of BHF Chicago Housing Group B LLC
(Icarus), debtor and debtor in possession (“Debtor”), for the entry of an order authorizing the retention
and employment of Hilco Real Estate, LLC (“Hilco”) as real estate broker for the Debtor (the “Broker
Application”); due and proper notice of the Broker Application having been provided; the Court having
considered the Broker Application and any objections either having been resolved or overruled; and
otherwise being fully advised;

      IT IS HEREBY ORDERED that:

      1. The Broker Application is granted as set forth herein.

       2. Pursuant to 11 U.S.C. § 327(a), the Debtor is authorized to retain and employ Hilco as its real
estate broker for on the terms and as set forth in the Broker Application.

       3. The proposed fee structure as set forth with more particularity in the Broker Application and
Engagement Letter attached thereto is approved, pursuant to 11 U.S.C. §328(a), and the payment of all
fees and reimbursement of expenses to Hilco under the Engagement Letter shall be free and clear of all
liens, claims and encumbrances. Hilco is not required to maintain time records or file interim or final
fee applications. Hilco shall be paid its commission and reimbursement of expenses, to be included in
the terms of a sale order, at the closing of the sale of the Property.

                                                           Enter:


                                                                    Honorable Jack B. Schmetterer
Dated: July 14, 2020                                                United States Bankruptcy Judge

 Prepared by:
 Scott N. Schreiber (ARDC No. 6191042)
 Kevin H. Morse (ARDC No. 6297244)
 CLARK HILL PLC
 130 East Randolph Street | Suite 3900
 Chicago, Illinois 60601
 T: (312) 985-5595 | F: (312) 985-5984
 sschreiber@clarkhill.com
 kmorse@clarkhill.com
